[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-13005                ELEVENTH CIRCUIT
                                                           FEBRUARY 26, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                   D. C. Docket No. 08-00173-CR-WS-B

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RODNEY RODRIGUEZ BROWN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (February 26, 2010)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Arthur T. Powell, III, appointed counsel for Rodney Rodriguez Brown in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Brown’s conviction and

sentence are AFFIRMED.




                                           2